
	
		I
		111th CONGRESS
		2d Session
		H. R. 5910
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize
		  the Secretary of Homeland Security to issue rules that designate no-fly zones
		  in the vicinity of certain nuclear power plants, and for other
		  purposes.
	
	
		1.Designation of no-fly zones
			 in the vicinity of certain nuclear power plants
			(a)In
			 generalTitle II of the
			 Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at
			 the end the following:
				
					EMiscellaneous
				provisions
						241.Designation of
				no-fly zones
							(a)In
				generalThe Secretary may issue rules that designate a no-fly
				zone in the vicinity of any covered nuclear power plant and prohibiting the
				operation of aircraft in such zone.
							(b)Covered nuclear
				power plantIn this section the term covered nuclear power
				plant means a nuclear power plant within 50 miles of which there reside
				more than 15 million individuals, as determined by the most recent census of
				the United
				States.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the
			 following:
				
					
						Subtitle E—Miscellaneous
				provisions
						Sec. 241. Designation of no-fly
				zones.
					
					.
			
